UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 Deutsche Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:6/30/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2015(Unaudited) Deutsche Small Cap Growth Fund Shares Value ($) Common Stocks 94.4% Consumer Discretionary 15.3% Auto Components 4.0% American Axle & Manufacturing Holdings, Inc.* Fox Factory Holding Corp.* Gentherm, Inc.* Tenneco, Inc.* Hotels, Restaurants & Leisure 4.9% Buffalo Wild Wings, Inc.* Fogo De Chao, Inc.* Jack in the Box, Inc. Red Robin Gourmet Burgers, Inc.* (a) Zoe's Kitchen, Inc.* Household Durables 2.2% iRobot Corp.* (a) Ryland Group, Inc. Media 0.6% Sinclair Broadcast Group, Inc. "A" (a) Specialty Retail 3.6% DSW, Inc. "A" Outerwall, Inc. (a) Penske Automotive Group, Inc. The Children's Place, Inc. Consumer Staples 3.1% Food & Staples Retailing 2.4% Casey's General Stores, Inc. The Fresh Market, Inc.* (a) United Natural Foods, Inc.* (a) Food Products 0.7% Hain Celestial Group, Inc.* Energy 3.3% Energy Equipment & Services 0.5% Dril-Quip, Inc.* Oil, Gas & Consumable Fuels 2.8% Diamondback Energy, Inc.* Gulfport Energy Corp.* Matador Resources Co.* (a) Pacific Ethanol, Inc.* (a) Western Refining, Inc. Financials 7.2% Banks 4.7% Banco Latinoamericano de Comercio Exterior SA "E" FCB Financial Holdings, Inc. "A"* Pinnacle Financial Partners, Inc. South State Corp. Talmer Bancorp., Inc. "A" TriState Capital Holdings, Inc.* Capital Markets 1.0% Moelis & Co. "A" Consumer Finance 1.5% PRA Group, Inc.* (a) Health Care 25.3% Biotechnology 8.8% ACADIA Pharmaceuticals, Inc.* (a) Anacor Pharmaceuticals, Inc.* Isis Pharmaceuticals, Inc.* (a) Neurocrine Biosciences, Inc.* (a) OvaScience, Inc.* (a) Puma Biotechnology, Inc.* (a) Retrophin, Inc.* Threshold Pharmaceuticals, Inc.* (a) Ultragenyx Pharmaceutical, Inc.* Health Care Equipment & Supplies 5.7% CONMED Corp. HeartWare International, Inc.* NxStage Medical, Inc.* Orthofix International NV* Sunshine Heart, Inc.* SurModics, Inc.* Thoratec Corp.* Zeltiq Aesthetics, Inc.* Health Care Providers & Services 6.1% Centene Corp.* Kindred Healthcare, Inc. Molina Healthcare, Inc.* (a) Providence Service Corp.* Universal American Corp.* Life Sciences Tools & Services 1.2% PAREXEL International Corp.* Pharmaceuticals 3.5% Flamel Technologies SA (ADR)* Pacira Pharmaceuticals, Inc.* Industrials 13.3% Aerospace & Defense 1.9% DigitalGlobe, Inc.* HEICO Corp. (a) Airlines 1.0% JetBlue Airways Corp.* (a) Commercial Services & Supplies 0.6% Team, Inc.* Construction & Engineering 0.8% Primoris Services Corp. Electrical Equipment 1.9% AZZ, Inc. Thermon Group Holdings, Inc.* Machinery 2.8% Altra Industrial Motion Corp. Chart Industries, Inc.* Manitex International, Inc.* (a) WABCO Holdings, Inc.* Professional Services 1.8% On Assignment, Inc.* TriNet Group, Inc.* Road & Rail 2.5% Roadrunner Transportation Systems, Inc.* Swift Transportation Co.* Information Technology 23.1% Electronic Equipment, Instruments & Components 3.1% Cognex Corp. Fitbit, Inc. "A"* 90 IPG Photonics Corp.* Internet Software & Services 3.1% CoStar Group, Inc.* LogMeIn, Inc.* WebMD Health Corp.* IT Services 4.7% Cardtronics, Inc.* MAXIMUS, Inc. Virtusa Corp.* Semiconductors & Semiconductor Equipment 4.0% Advanced Energy Industries, Inc.* Cavium, Inc.* Qorvo, Inc.* SunEdison, Inc.* (a) Software 7.6% Aspen Technology, Inc.* Proofpoint, Inc.* (a) TiVo, Inc.* Tyler Technologies, Inc.* Ultimate Software Group, Inc.* Technology Hardware, Storage & Peripherals 0.6% Super Micro Computer, Inc.* Materials 3.8% Chemicals 1.7% A Schulman, Inc. (a) Minerals Technologies, Inc. Construction Materials 0.5% Eagle Materials, Inc. Containers & Packaging 0.9% Berry Plastics Group, Inc.* Metals & Mining 0.7% Constellium NV "A"* Total Common Stocks (Cost $124,351,007) Convertible Preferred Stocks 0.1% Health Care Providence Service Corp., 5.5%(Cost $212,100) Rights 0.1% Health Care Furiex Pharmaceuticals, Inc.*(Cost $140,756) Exchange-Traded Funds 1.6% SPDR S&P Biotech ETF (a) SPDR S&P Oil & Gas Exploration & Production ETF (a) Total Exchange-Traded Funds (Cost $2,268,778) Securities Lending Collateral 19.1% Daily Assets Fund Institutional, 0.16% (b) (c) (Cost $32,143,325) Cash Equivalents 5.5% Central Cash Management Fund, 0.09% (b) (Cost $9,186,690) % of Net Assets Value ($) Total Investment Portfolio (Cost $168,302,656) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $169,369,903.At June 30, 2015, net unrealized appreciation for all securities based on tax cost was $33,420,759.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $37,984,933 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,564,174. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at June 30, 2015 amounted to $31,825,631, which is 19.0% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2015 in valuing the Fund’s investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
